In ajuvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an amended order of disposition of the Family Court, Queens County (Hunt, J.), dated June 18, 2007, modifying an order of disposition of the same court dated May 11, 2007, which, upon a fact-finding order of the same court dated March 14, 2007, made upon the appellant’s admission, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of unlawful defacement of property, adjudged him to be a juvenile delinquent, and placed him on probation for a period of 15 months, by increasing the period of probation to a period of 17 months. The notice of appeal from the order of disposition dated May 11, 2007 is deemed a premature notice of appeal from the amended order of disposition dated June 18, 2007 (see CPLR 5520 [c]).
Ordered that the order of disposition dated June 18, 2007 is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court properly chose not to direct an adjournment in contemplation of dismissal (see Family Ct Act § 315.3), but rather, to adjudge the appellant to be a juvenile delinquent (see Family Ct Act § 352.1). The appellant was not entitled to an adjournment in contemplation of dismissal merely because this was his “ ‘first brush with the law,’ ” or because his act constituted a property crime, or in light of the other mitigating circumstances he cites (Matter of Julissa R., 30 AD3d 526, 527-528 [2006], quoting Matter of Nikita P., 3 AD3d 499, 501 [2004]; see Matter of Gerald W., 12 *811AD3d 522, 523 [2004]). The amended disposition was appropriate in light of, inter alia, the nature of the incident and the recommendations made in the probation report (see Matter of Oneil D., 35 AD3d 602 [2006]; Matter of Julissa R., 30 AD3d 526 [2006]; Matter of Gerald W., 12 AD3d 522 [2004]; Matter of Steven R., 230 AD2d 745 [1996]). Mastro, J.P., Rivera, Spolzino and Dickerson, JJ., concur.